Townley, J.
This action is brought by the register of Bronx county to recover the difference between the statutory salary as provided by the Legislature under chapter 663 of the Laws of 1928, amounting to $12,000 per annum, and the salary as fixed by the board of aldermen in the 1935 budget, amounting to $8,000. For the reasons cited in the case of Hanley v. City of New York (250 App. Div. 552), decided herewith, the plaintiff, as register'of Bronx county, is a State officer named in the Constitution and his salary may not be reduced during his term of office. The register, however, does not perform duties which entitle him to be considered as officer, employee or other person in such State courts as are enumerated in chapter 637 of the Laws of 1932. The authority to fix the register’s salary was, therefore, specifically *556and properly delegated to the board of aldermen. The salary which was in effect when the register took office on January 1, 1934, namely, $10,840, is the amount to which he is entitled throughout his term of duty.
The judgment should be modified to the extent of granting judgment for the difference between the salary of $10,840 per annum to which plaintiff was entitled and $8,000 per annum, with interest for the time sued for, and as so modified affirmed, without costs.
Martin, P. J., Glennon, Untermyer and Cohn, JJ., concur.
Judgment unanimously modified to the extent of granting judgment for the difference between the salary of $10,840 per annum, to which plaintiff was entitled, and $8,000 per annum, with interest for the time sued for, and as so modified affirmed, without costs. Settle order on notice.